Citation Nr: 1130918	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for nerve damage, claimed as secondary to VA treatment beginning in 1994.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for removal of the testicles, claimed as secondary to VA treatment beginning in 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1951 to October 1954.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to compensation for nerve damage and removal of testicles under the provisions of 38 C.F.R. § 1151.

In September 2010, the Board remanded the Veteran's claims for additional evidentiary development.  After such was achieved, the RO readjudicated the claims in an April 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Issue not on appeal

Also in September 2010, the Board referred a compensation claim for incontinence and removal of the Veteran's bladder under the provisions of 38 C.F.R. § 1151 to the RO for initial adjudication.  The RO denied this claim in an April 2011 rating decision.  To date, the Veteran has not disagreed with this determination.  Accordingly, the issue is not currently in appellate status.  See Archbold v. Brown,  9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence of record supports a conclusion that additional nerve damage of the lower extremities was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.

3.  The evidence of record supports a conclusion that the Veteran was properly informed of the risks of his July 7, 1994 surgical procedure, and that he gave informed consent.

2.  The evidence of record supports a conclusion that the Veteran's bilateral orchiectomy was not an additional consequence or disability incurred as a result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for nerve damage of the lower extremities under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).

2.  The criteria for entitlement to compensation for removal of the testicles under the provisions of 38 U.S.C.A. § 1151 are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the Veteran's claims in September 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to request and obtain any outstanding records pertaining to treatment of the Veteran's disabilities that were not already in the record on appeal.  The AOJ was also to request the Veteran's records from the Social Security Administration (SSA), if any, and associate them with the claims folder.  Finally, the Board instructed the AOJ to obtain VA medical opinions as to the circumstances of the Veteran's nerve damage and the removal of his testicles.  The AOJ was then to readjudicate the Veteran's claims.

In compliance with the Board's remand instructions, the RO subsequently obtained additional VA and private treatment records, to include records from the S.C. hospital, which were specifically requested by the Veteran in an October 2010 letter.  The RO also attempted to locate and obtain any SSA records that might exist.  See the SSA Disability Records Request dated October 1, 2010.  Correspondence with an SSA representative confirmed that the Veteran has no SSA records, as he is receiving retirement pay only, and nothing for disability.  See the December 3, 2010 Report of General Information.  

Finally, in March 2011, a VA examiner supplied medical opinions regarding the onset and treatment of the Veteran's disabilities that were responsive to the Board's remand instructions.  See the March 2011 VA examiner's report.  This report has been associated with the Veteran's VA claims file.  As noted above, the RO subsequently readjudicated the Veteran's claims in an April 2011 SSOC.  

Thus, there is compliance with the Board's September 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and by Dingess by letters mailed in March 2007 and September 2008.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in July 2007, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in SSOCs dated in October 2008 and April 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements of argument have been obtained.  As noted above, the RO also attempted to obtain any SSA records that were available, but subsequently learned that no such records exist because the Veteran does not receive SSA disability benefits.  See the December 3, 2010 Report of General Information.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran's representative has recently argued that VA has failed in its duty to assist the Veteran by not obtaining quality-assurance records regarding the VA Medical Center where the Veteran underwent surgery in 1994.  See the June 28, 2011 Appellant's Post-Remand Brief, pages 5-9.  In this regard, VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  See 38 U.S.C.A.  § 17.500(c).  

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  The regulations at 38 C.F.R.          §§ 17.500-17.511 explain the provisions for maintaining confidentiality and limit access to the documents.  It appears from the wording of 38 C.F.R. § 17.508(a) that the need for quality-assurance documents for the performance of governmental duties does not by itself suffice to authorize access to quality-assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R.     § 17.508, nor is there any existing directive or manual provision that provides the requisite authorization.  To the contrary, VA Adjudication Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality-assurance investigative reports should not be requested and that copies should not be filed in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims.  The language of 38 C.F.R. § 3.508(a) may not be construed to permit the procurement of quality-assurance records by VA personnel, including adjudication personnel, without further authorization.  This is particularly so in view of the fact that the regulations also specify that efforts must be made to protect the identities of peer reviewers and that notice of penalties for unauthorized disclosure must be provided.  It is also significant that no procedures relating to the use and handling of quality-assurance records during claims adjudication or as to any controls that might be placed on relocation to claims folders have been established.

With respect to the representative's argument in this case that, among other things, the Board should hold that VA Adjudication Manual provisions which direct VA adjudicators not to request quality-assurance records violate the duty to assist provisions in the development of a claim pursuant to a law administered by the Secretary [see the June 2011 Appellant's Post-Remand Brief, page 6], the Board notes for the record that it does not have the authority to invalidate VA regulations or adjudicative manuals.  Procurement of quality-assurance records would necessarily entail their disclosure to the Veteran's representative.  Redisclosure of quality-assurance records is subject to the disclosure rules set forth in regulations  38 C.F.R. §§ 17.500-17.511, and no specific reference to claims representatives is found therein.  See 38 C.F.R. § 17.510.  In addition, the Board observes that unauthorized disclosure may lead to monetary penalties.  See 38 C.F.R. § 17.511. 

Thus, although VA is required under VCAA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, in the absence of any specific provisions of the law or regulations that authorize access to quality-assurance records for adjudicative use, the Board finds that it is not required to obtain such records pursuant to the duty to assist under the VCAA.  Although VA is required under the VCAA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, and quality-assurance records might contain evidence and conclusions relevant to a determination under 38 U.S.C.A. § 1151, VA is not permitted to disclose quality-assurance records to the public except in narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  Because records obtained through the VCAA must be considered in a claim, and records considered in a claim must be disclosed to claimants under VA regulations and Veterans Court case law, the Office of General Counsel has determined that Congress intended the privilege to apply to prevent VA from obtaining and using these records where doing so would inevitably entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 (2005).   Moreover, the Veteran's representative has not presented any convincing argument as to how quality-assurance reports would be relevant to this particular case, and speculative development in the hopes that such records might possibly exist pertinent to the appeal is not contemplated under the duty to assist.

With respect to the March 2011 VA medical opinion obtained in accordance with the Board's September 2010 remand instructions, the Board concludes that the findings contained therein are more than adequate to make an informed decision on the merits of the Veteran's claims.  Indeed, the March 2011 report reflects that the reviewing physician reviewed the Veteran's past medical history as well as a copy of the Board's September 2010 remand instructions.  The physician then rendered appropriate diagnoses and opinions with supporting rationale that are consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, and declined an opportunity for a personal hearing before the Board.

Accordingly, the Board will address the merits of the claims on appeal.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 
38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Analysis

In this case, the Veteran underwent a radical retropubic prostatectomy with laparoscopic pelvic lymph node dissection on July 7, 1994, for treatment of his prostate cancer.  Immediately following this surgery, the Veteran complained of numbness in his right foot, and was diagnosed with right peroneal nerve palsy at the fibular head, secondary to positioning of the patient during surgery.  See the Veteran's July 11, 1994 Consultation Request/Reply Form.  An August 1994 Progress Note indicated that the Veteran's right leg pain and numbness had its onset "as he awakened from prostate cancer surgery."  See the Veteran's August 9, 1994 VA Progress Note.  

Shortly thereafter, the Veteran was noted to have "positive margins and positive lymph nodes," and underwent a bilateral orchiectomy on September 26, 1994.  Following this surgery, the Veteran developed a scrotal abscess which was drained at an October 5, 1994 operation at the VA.  The Veteran claims to have had 29 surgeries addressing various genitourinary problems since 1994.  See the July 19, 2010 Appellant's Brief, page 2.  

In essence, the Veteran contends that his current neuropathy of the lower extremities is proximately due to VA negligence following his prostate cancer surgery in July 1994, and his bilateral orchiectomy in September 1994.  The Veteran also asserts that the VA unnecessarily and negligently removed his testicles following prostate cancer surgery in July 1994.  See the Veteran's March 25, 2008 Statement in Support of Claim, page 3.  The Board will address each claim in turn.

A.  Nerve damage

With respect to the matter of additional disability, it is clear from the record that the Veteran developed nerve damage to his lower extremity immediately following his July 7, 1994 prostate cancer surgery.  Significantly, after reviewing the Veteran's entire record, the March 2011 VA examiner determined that it is at "least as likely as not that right peroneal nerve injury is caused by or the result of prostate cancer surgery done in 1994 [at] the Minneapolis VA Medical Center."  See the March 2011 VA examiner's report.  By way of rationale, the examiner cited to a July 28, 1994 consultation note indicating that the Veteran had a "deep and common peroneal palsy secondary to positioning of the patient."   The examiner also ruled out a finding that the Veteran's pain was proximately due to restless leg syndrome, explaining that such disability has a central nervous system component, and is "not related to the peripheral nerves, such as the peroneal nerve."  Id. 

The March 2011 VA examiner's opinion is consistent with the other medical opinions of record.  Indeed, Dr. M.A.N. evaluated the Veteran's neuropathy in February 1995 and opined that the Veteran's pain was not caused by reflex sympathetic dystrophy, but rather is "neuropathic pain related in some way to his initial injury . . . ."  See the February 21, 1995 opinion of VA physician, Dr. M.A.N.
More recently, in January 2007, a VA physician specifically noted that the Veteran had peripheral neuropathy that was "likely caused by transaction of nerves during one of the operations related to his prostate cancer."  See the Veteran's January 8, 2007 VA Primary Care Note.

Thus it is clear that the Veteran's current neuropathy disability had its onset immediately after his July 7, 1994 prostate cancer surgery [pre-dating his September 1994 orchiectomy], and was proximately caused by that surgery.  The statutory requirement that additional disability be present is therefore met.

The question to be answered, then, is whether such additional disability is due to carelessness, negligence, etc. on the part of VA; or whether such additional disability is the result of an event which was not reasonably foreseeable.  

With respect to carelessness, negligence, etc. on the part of VA medical providers, as noted above, the March 2011 reviewed the Veteran's entire claims file, and concluded that the Veteran's current lower extremity neuropathy was in fact a result of his July 1994 surgical care.  Crucially, however, the examiner also concluded that there is "no evidence of fault on the part of the Minneapolis VA Medical Center in terms of carelessness, negligen[ce], lack of skill, error in judgment or similar incidents of [fault] . . . ."  See the March 2011 VA examiner's opinion. 

With respect to foreseeability, the March 2011 examiner characterized the Veteran's nerve damage as a "known complication of radical retropubic prostatectomy."  This characterization supports a finding that the Veteran's additional disability was a reasonably foreseeable complication of his July 7, 1994 surgery.

Crucially, there is no medical evidence of record contrary to the conclusions of the March 2011 VA examiner.  The Veteran has had ample opportunity to furnish medical and other evidence in support of his negligence claim, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A.             § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

Rather, the Veteran and his representative have submitted specific argument asserting that VA is per se negligent in this case, due to a failure to obtain informed consent, as specified under the provisions of 38 C.F.R. § 3.361 and § 17.32.         See the June 2011 Appellant's Post-Remand Brief, page 5.  As noted above, under 38 C.F.R. § 3.361, negligence on VA's part may be established if it is shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d) (2010).

In this connection, the Veteran's representative argues that because the Veteran never provided "signature consent" prior to his July 7, 1994 radical retropubic prostatectomy, as is required for all procedures requiring sedation or anesthesia, negligence per se must be conceded in this case.  After reviewing the entire claims folder, the Board has found no signed informed consent form pertaining to his July 1994 surgery of record.  The Board recognizes that an "Informed Consent Progress Note" dated July 6, 1994 is of record, but it is unclear whether the signature at the bottom is the Veteran's signature or the doctor's signature.  

In any event, whether the Veteran gave "signature consent" prior to his July 1994 surgery is immaterial in this case.  Indeed, the version of  the Code of Federal Regulations in effect at the time of the Veteran's surgery contained no such signature consent requirement.  The regulation that first included the signature consent requirement became effective October 17, 1997, more than three years after the Veteran's July 1994 surgery.  See 62 Fed. Reg. 53,961-62 (1997).  Crucially, at the time of the Veteran's prostate cancer surgery, the regulations only required that a veteran provide "informed consent," which was defined, and is still defined, as "freely given consent that follows a careful explanation by a practitioner to the patient, or the patient's representative of the proposed diagnostic or therapeutic procedure or course of treatment."  See 38 C.F.R. § 17.34(a)(1) (1994);                 see also 38 C.F.R. § 17.32(c) (2010).

Thus, despite the lack of clear evidence demonstrating that the Veteran gave "signed consent" before his July 1994 surgery, the core question at issue regarding consent in this case is actually whether the Veteran provided "informed consent."  The assertion that "signature consent" was required in this case is without legal merit.  

The Veteran's representative has alternatively argued that if nerve damage to the lower extremities is in fact a reasonably foreseeable complication of prostate cancer surgery, then VA had a duty to specifically inform the Veteran of this possible outcome under 38 C.F.R. § 17.32.  The Veteran's representative asserts that VA health care providers did not inform the Veteran of the possibility of nerve damage, and that such failure in and of itself constitutes negligent care under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  See the June 28, 2011 Appellant's Post-Remand Brief, page 5.  
Based on a review of the lay and medical evidence of record, the Board finds that the Veteran was properly informed of the surgical procedure he was to undergo, and the expected results.  The Veteran's July 7, 1994 Operation Report included the following description:

The patient was given informed consent.  He was advised of the risk of infection, bleeding, myocardial infarction, death or other complications.  He was also informed of the risk of incontinence and impotence.  He has no concerns regarding his impotence.  He was also advised of the risks of possible damage to the rectum.  He agreed to a bowel prep.  The patient was also advised because of his high grade adenocarcinoma and his high PSA, that there was a possibility that he could have metastatic disease.  If this was present, he agreed to orchiectomy under the same anesthesia.  [The Board notes that the Veteran's orchiectomy was not performed at this time.]

See the Veteran's July 7, 1994 Operation Report, page 2.  

Although this report does not indicate that the Veteran was specifically informed of possible nerve damage following prostate cancer surgery, the Court has held that it cannot be presumed that a complication was not discussed simply because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  The facts of Halcomb are very similar to those in the Veteran's case.  In Halcomb, a veteran filed a compensation claim under the provisions of 38 U.S.C.A. § 1151 for endophthalmitis and retinal tears following the removal of cataracts at a VA medical center.  The veteran argued that VA was negligent in not specifically informing him on his general consent form, or at any other time, that his additional disabilities were foreseeable complications of cataract surgery.  Indeed, this general consent form did not itemize any specific risks or consequences of cataract surgery.  The Court pertinently held that utilizing generic VA consent forms that do not list a specific possible complication is not negligence per se.  Id. at 239-41.  

Although no generic consent form is of record in this case, as discussed above, the Veteran was thoroughly informed of the risks of his prostate cancer surgery prior to his operation, to include the risk of death and "other complications."  As in Halcomb, it cannot be presumed that possible nerve damage following surgery was not discussed as an "other complication" simply because it was not specifically recorded.

Crucially, Halcomb left open the question of what evidentiary value would be assigned to a generic consent form if the claimant alleged he was not informed of a reasonably foreseeable consequence.  In the same vein, the Board must now assess the probative value of the Veteran's lay assertion that he was not informed of possible nerve damage prior to the July 1994 operation in light of all the evidence of record, to include the July 7, 1994 operation report. 

The Veteran is certainly competent to attest to what he was told by VA physicians prior to his July 1994 prostate cancer surgery, and what he was not.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the credibility of the Veteran's claim that he did not know that nerve damage was a risk factor is highly questionable in light of the gap between the date of the Veteran's surgery and the date he presented a claim for compensation under 38 U.S.C.A. § 1151.  It is unreasonable to believe that the Veteran failed to recognize an unconsented neurological disability for years following the 1994 surgery.  Further, it is unreasonable to believe that if the Veteran sustained nerve damage to his lower extremities without his knowing consent of the surgical risks involved that he would wait more than twelve years before seeking some form of restitution.  In this regard, both state and federal statutes pertaining to tort recovery have statutes of limitations which strictly limit the time during which an aggrieved may file a tort claim after the tort is discovered.  While 38 U.S.C.A. § 1151 does not include a similar limitation, the failure of the Veteran to act certainly raises questions about the credibility of his claim that he did not understand the inherent risks of the procedure he consented to. 

The March 2011 VA examiner specifically determined that the nerve damage the Veteran sustained after the July 1994 surgery was a "known complication" of his surgery.  The record demonstrates that the Veteran's surgeon informed the Veteran in detail of the risks of his surgery prior to his operation, to include the risk of death and "other complications."  The record includes no evidence other than the Veteran's incredible assertions suggesting that the Veteran's surgeon neglected to inform the Veteran of nerve damage prior to his operation.  As noted above, simply because the Veteran's operation report indicates that "other complications" were discussed without itemizing what those complications, were does not automatically mean that nerve damage was not discussed, or that a finding of negligence per se is required.  

Based on the totality of all the evidence of record, the Board concludes that the Veteran understood that nerve damage to the lower extremities was a possible risk factor of prostate cancer surgery in July 1994.  While this particular risk was not specifically noted in the Veteran's operation report or in any other document, the totality of the evidence shows that the Veteran freely consented to the surgery, and his actions for years following the surgery show that he knew the nerve damage to be a risk factor.

Hence, the preponderance of the competent evidence is against finding that the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that the proximate cause of the additional disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The criteria for compensation under 38 U.S.C.A. § 1151 for nerve damage of the lower extremities are not met.

B. Removal of testicles

As noted above, shortly after the Veteran's July 7, 1994 prostate cancer surgery, the Veteran underwent a bilateral orchiectomy [removal of both testicles] on September 26, 1994.  In essence, the Veteran asserts that his testicle removal was a consequence of complications arising from his July 1994 prostate cancer surgery, and/or that removal the testicles was in and of itself negligent.  See, e.g., the Veteran's March 28, 2008 statement, page 3 [asserting that "I had other complications which resulted in the removal of my testicles due to cancer."];         see also the Veteran's May 5, 2007 statement [asking "[w]hy did he have to cut off my testicles if no cancer was found?"].  

With respect to the matter of additional disability, it is clear from the record that the Veteran's orchiectomy did not take place immediately after his July 1994 prostate cancer surgery, but more than two months later.  The Board notes in passing that, at the time of his July 1994 surgery, the Veteran did in fact consent to orchiectomies under the same anesthesia if metastatic disease was discovered.   See the Veteran's July 7, 1994 Operation Report.  In any event, no additional surgery was performed at that time, although "positive margins and positive lymph nodes" were observed after the fact.  See the Veteran's September 26, 1994 Operation Report.  

Indeed, a July 12, 1994 Pathological Report specifically indicated that some lymph nodes that were extracted during the prostate cancer surgery were positive for metastatic adenocarcinoma.  Crucially, when asked to review the Veteran's treatment report and to opine as to whether the Veteran's testicle removal was a consequence of his July 1994 prostate cancer surgery, the March 2011 VA examiner indicated that the bilateral orchiectomy was "not a result of complications arising from the prostate cancer surgery.  It was medically indicated because [the Veteran] had metastatic prostate cancer and chose not to continue anti-testosterone medical therapy."  By way of rationale, the VA examiner cited the pathology report mentioned above, noting that the Veteran had positive margins and positive lymph nodes, and "therefore by definition had metastatic disease."  The examiner then explained:

Standard treatment for metastatic disease is to[] decrease testosterone produced since testosterone is known to be significant in the proliferation of prostate cancer cells.  This can be done by either medication or an orchiectomy.  [The Veteran] was started on Lupron, a medication that reduces testosterone, after the surgery.  [The] September 26, 1994 operative report for bilateral orchiectomies indicates that [the Veteran] was started on Lupron medically, [but] now desires an orchiectomy.

See the March 2011 VA examiner's report. 

The preponderance of the evidence clearly shows that the Veteran's prostate cancer was spreading, that he started taking medication [Lupron] to lower his testosterone levels, but ultimately opted to have his testicles removed.  The evidence is against a finding that removal of the testicles was an additional disability or consequence arising specifically from his July 1994 prostate cancer surgery.  In other words proximate cause is not demonstrated in this case.  As noted above, merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Additionally, hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  No competent or credible evidence of record suggests as much.  

To the extent the Veteran now claims that no cancer was found after his July 7, 1994 surgery, and that VA's removal of his testicles was in and of itself negligent practice, the Board again highlights the above-referenced July 12, 1994 pathology report which clearly shows the presence of metastasis from prostate cancer.  The March 2011 VA examiner explained the two standard methods of treatment for metastatic disease, and correctly noted that after trying medication for a term, the Veteran opted to have his testicles removed.  An undated Informed Consent Progress Note of record specifically notes that the Veteran "wishes bilat. orch."  The suggestion that the Veteran was rushed to hospital where his surgeon "promptly removed [his] testicles" without any input from the Veteran [see the Veteran's January 9, 2007 statement, page 2] is unsupported by the objective competent and credible evidence of record.  The Board finds the Veteran's current recollection of past events not credible in light of the contemporaneous medical evidence of record to the contrary.  

In sum, the preponderance of the evidence does not demonstrate that the Veteran's bilateral orchiectomy constituted an additional consequence or disability incurred as a result of VA medical treatment, nor does the evidence show that VA was negligent in actually removing his testicles.  The Veteran's claim for compensation pursuant to 38 U.S.C. § 1151 fails on this basis.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage of the lower extremities due to VA care is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for removal of the testicles due to VA care is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


